EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
In response to the objection to the drawings in the office action of September 14, 2021, Applicant filed a replacement drawing sheet with the amendment of November 2, 2021, which is described in the remarks with the amendment as having the label, “PRIOR ART” on Figure 1 (these remarks are near the middle of page 8 of the amendment).  However, the replacement drawing sheet does not contain the “PRIOR ART” label.

The replacement drawing sheet of November 2, 2021 is hereby APPROVED.

The drawings of December 22, 2019 as corrected by the drawing of the replacement drawing sheet of November 2, 2021 are hereby accepted as FORMAL.

Examiner’s Amendment
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: as indicated on page 8 of the amendment of November 2, .  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

This examiner’s amendment was authorized in Applicant’s remarks with the amendment of November 2, 2021 at page 8.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowable over the prior art of record due to the amendment of November 2, 2021 and due to the remarks with that amendment, which remarks are taken as being persuasive in their entirety.  

All rejections of record have been overcome.  

The remaining objection of record is the objection to the drawings as set forth in the office action of September 14, 2021, which is overcome by the examiner’s amendment above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648